DETAILED ACTION

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the Al A.
Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/26/2021 has been entered upon which, 
Claim 1-20 are pending. 
Applicant’s arguments on 35 USC §112 rejection on Claim 9 have been considered and found not pervasive. The rejection stands. 
Applicant’s arguments and amendments on Claim 1-8, 11-16, and 18-19, overcome the 35 USC § 102 rejections. 
Claim 1-20 are rejected under 35 USC §103.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant's arguments with respect to claims 9, previously rejected rejection under 35 USC§ 112, have been considered but are not persuasive.
35 USC§ 112 applicant argued, on page13-14 of the Remarks:
The Office rejected claim 9 under 35 U.S.C. 112(b) as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Specifically, the Office contended that the recitation of "gradient of the corresponding confidence values across the one or more candidate positions" renders claim 9 indefinite because the specification "fails to teach the specifics (such as in mathematical formulas) of the computation of the gradient, nor does it specify how the gradient computation is different from the common definition and computation of gradient of the standard backpropagation algorithm." (February 9, 2021 Office Action, page 4).

The Office appears to be questioning whether the term "gradient," as used in the present application, is intended to have a meaning different from the meaning ordinarily given to the term in the relevant art. Applicant submits that the concept of and process for computing a "gradient" are well known to persons having ordinary skill in the relevant art, and the present application does not aim to redefine the concept of the "gradient." Accordingly, Applicant's specification need not teach "the specifics ... of the computation of the gradient."

Applicant notes, however, that claim 9 does not merely recite the general concept of a "gradient" in isolation. Instead, claim 9 recites "a gradient of the corresponding confidence values across the plurality of candidate positions," where the "corresponding confidence value" for "each respective candidate position of the plurality of candidate positions" is determined by "the pre-trained model." Thus, claim 9 recites that the underlying property/quantity based on which the gradient is determined is "the corresponding confidence values across the plurality of candidate positions." On the contrary, in "the standard backpropagation-algorithm," the property/quantity based on which the gradient is determined is the loss function and/or output values thereof.

As noted in paragraph [038] of Applicant's specification, computing the "gradient of the corresponding confidence values across the plurality of candidate positions" allows the robot to "move in a direction corresponding to the highest increase in confidence between its current position and any adjacent positions," which "allows the pick-up operation to take less time, or at least make the robot appear more confident in its actions."

Accordingly, Applicant submits that claim 9 is not indefinite, and the specification meets the written description and enablement requirements of 35 U.S.C. l 12(a).


The examiner respectfully disagree with Applicant’s argument. 
Regarding Claim 9, 
the key concept is “gradient of the corresponding confidence values across the one or more candidate positions”.  The specification recites the computation of “a gradient of confidence values” in [0092] “In an alternative implementation, robot 300 may be caused to move according to a gradient of confidence values across candidate positions 430. The gradient may be computed for a given candidate position by determining the difference in confidence values between the given candidate position and neighboring candidate positions (e.g., candidate positions above, below, left, and right of the given candidate position). The neighboring candidate positions may be directly adjacent to one another or may be separated from one another by one or more positions within the physical environment that are not selected as candidate positions.”    
Given that in Applicant’s REMARKS,  
Applicant submits that the concept of and process for computing a "gradient" are well known to persons having ordinary skill in the relevant art, and the present application does not aim to redefine the concept of the "gradient."

and the standard backpropagation and related models are used in the training of ANN600, Par. [116] … The training of ANN 600 may be performed by, for example, backpropagation (e.g., classical backpropagation, backpropagation with momentum, Gauss- Jacobi backpropagation, Gauss-Seidel backpropagation, etc.).
Applicant's Arguments fails to disclose any distinct invention nor differences in calculating the gradient beyond the standard models (i.e. backpropagation, classical backpropagation, backpropagation with momentum, Gauss- Jacobi backpropagation, Gauss-Seidel backpropagation, etc.).
Further, in view of the disclosure in Par. [116], the calculation of gradient is the same (i) the "gradient of the corresponding confidence values across the one or more candidate positions," and (ii) the "computation of gradient of the standard backpropagation algorithm," as presented in Applicant’s Argument.  Whether the gradient is used by a robot to determine where to move from its current position or to train the machine learning model is merely applications of the gradient and has no bearing on the method of the calculation of the gradient.   Further, a machine model is essentially a statistic model.  The training of a machine learning using gradient does not change the method of the calculation of the gradient. 
In conclusion, the present application, as amended, fails to particularly point out and distinctly claim the novelty and invention of using gradient of confidence values beyond the definition and computation of gradient of the standard backpropagation-algorithm (i.e. model).  

Claim Rejections under 35 USC §102 and §103
With respect to the rejection applicant argued, on page 15-20 of the Remarks:
Specifically, amended claim 1 recites "receiving sensor data that represents surfaces in a physical environment that contains an interaction point for a manipulator of a robotic device," and "determining, based on the height map and the interaction point and using a pre-trained model, an output map representing the physical environment and compnsmg a plurality of candidate positions for a base of the robotic device within a region of the physical environment represented by the height map," where "each respective candidate position ... has been predicted by the pre-trained model to allow the manipulator of the robotic device to follow at least one collision-free trajectory to reach the interaction point when the base of the robotic device is positioned at the respective candidate position."

Applicant submits that Cooperstock does not generate and use an output map as defined in amended claim 1. Specifically, in Cooperstock, the "output [of the approaching network is] a binary value indicating whether or not [the robot] can make a further approach without colliding with the table," the output of each of the centering network and the paralleling "network is ... rotation angles of the platform," and the output of each of the "reaching network" and the "adjusting network" are rotor, shoulder, and elbow joint positions. (Cooperstock, page 249, section 4.1; page 249, section 4.2., Fig. 4; page 250, Fig. 5; and page 253, Fig. 8).

Thus, the approaching network appears to be the only one of the "five feed-forward of  "an  output  map representing the physical environment and comprising a plurality of candidate positions for a base of the robotic device within a region of the physical environment represented by the height map," where "each respective candidate position ... has been predicted by the pre-trained model to allow the manipulator of the robotic device to follow at least one collision-free trajectory to reach the interaction point when the base of the robotic device is positioned at the respective candidate position."

Further, Cooperstock states that an "example sketch of the camera images is provided in Fig. 2" and that "[i]mage space is the set of all possible x and y co-ordinates of an object in the left and right camera images, measured in pixels," which, according to the Office, "teaches a plurality of images and hence [a] plurality of candidate positions." (Cooperstock, page 245, section 2.1; Cooperstock, page 246, section 2.1; Office Action, page 9). However, the Office's mapping of the "plurality of candidate positions" to pixels of an image is erroneous because pixels of the "image space" are not candidate positions where "each respective candidate position ... has been predicted by the pre-trained model to allow the manipulator of the robotic device to follow at least one collision-free trajectory to reach the interaction point when the base of the robotic device is positioned at the respective candidate position."

The Office also contended that Fig. 11 of Cooperstock teaches "multiple candidate positions of the robotic device." (Office Action, page 9). However, positions associated with letters a - i of Fig. 11 have not each been "predicted by the pre-trained model to allow the manipulator of the robotic device to follow at least one collision-free trajectory to reach the interaction point when the base of the robotic device is positioned at" each of these points.

On the contrary, Cooperstock states that "[i]f the target is reachable," as appears to be the  case for letters h and i, "the controller directs the arm to assume the appropriate posture." (Cooperstock, page 248, section 3.4). Otherwise, as appears to be the case for letters a - g, "the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter." Id. Thus, since letters a - g each indicate a centering, approaching, or navigating operation, the target is not reachable from robot base positions associated with these letters. Further, as shown in Figures 5, 7, and 8, reaching and adjusting involve movement of the gripper (i.e., the "rotor," "shoulder," and "elbow" outputs relate to position of the gripper), but not the robot base. Thus, letters h and i appear to be collectively associated with a single robot base position, and thus do not constitute the "plurality of candidate positons" as recited in amended claim 1.

The Office further contended that the "[t]ask selection algorithm used by the master controller," as shown in Fig. 10 of Cooperstock, teaches "selecting a candidate position from the plurality of candidate positions." (Office Action, page 10). However, since Cooperstock fails to teach the plurality of candidate positions, as discussed above, Cooperstock necessarily also fails to teach this limitation of amended claim 1.

Further, amended claim 1 recites "determining a collision-free trajectory to be 1, "the selected candidate position" and the "collision-free trajectory" are determined prior to "the base of the robotic device" occupying "the selected candidate position within the physical environment."

On the contrary, Cooperstock teaches that the "target co-ordinates in the left camera image, Tix and Tiy, and the right image, TRx and TRY, are used as input to the [reaching] controller, which then provides joint angles for the robot arm as output." (Cooperstock, pages 247 - 248, section 3.4). Specifically, the "[r]eaching error" in Cooperstock is based on "the current image co-ordinates and ... the desired image co-ordinates." Id. (See also, Figure 2). Cooperstock considers "a target to be reachable if the [reaching] controller's predication of the required arm joint angles corresponds to a valid posture, that is, if all of the arm signals are within their bounds." (Cooperstock, page 248, section 3.4).

Accordingly, in Cooperstock, the determination of whether a target is reachable from a given position in the environment is dependent on the left camera image and the right camera image captured while the robot is located at the given position in the environment. Accordingly, the arrangement in Cooperstock is not capable of determining "the selected candidate position" and the "collision-free trajectory" prior to "the base of the robotic device" occupying "the selected candidate position within the physical environment," as recited in amended claim 1.

As noted in paragraph 29 of Applicant's specification, "[c]onventionally, determining the position for the base (i.e., the region to be occupied by the base) involves iteratively selecting and checking different possible positions within the environment until a satisfactory position is found. However, such a guess-and-check approach is computationally expensive and thus time consuming. Namely, the guess-and-check approach may slow down operations of the robot, making the robot unsuitable for certain tasks and/or appear indecisive or hesitant while performing other tasks." Cooperstock appear to be following such a guess-and-check approach, and thus suffers from these deficiencies.

On the contrary, Applicant's claimed "pre-trained model may reduce the time it takes the robot to find a position from which to pick up the object by predicting the positions most likely to work in view of the different environments used to train the model. Notably, this approach may allow the robot to operate faster, and thus appear more confident, than an approach based on, for example, random selection of candidate positions, a methodical analysis of all possible positions, or another rule-based selection of candidate positions within a new environment." (Specification, [036]).

The other pending independent claims, claims 14 and 18, have been amended to recite similar limitations as amended claim 1. Accordingly, Applicant submits that claims 1, 14, and 18 are allowable, and requests that the pending § 102 rejection of claims 1, 14, and 


	The examiner agrees that the amendments overcome the prior rejections under 35 USC §102 for claim 1-8, 11-16, and 18-19, in that COOPERSTOCK only teaches predicting and reaching candidate positions sequentially, one candidate position a time. COOPERSTOCK does not explicitly teach predicting a plural of candidate positions prior to moving the base.

Claim Rejections under 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant's Arguments on page 17-18, in regards to the 35 USC 103 rejections to the Claim 9, 10, 17, and 20 have been fully considered but they are not persuasive.  As such, the rejections made under 35 USC 103 in the Non-final Rejection stand. 

Claim 1-8, 11-16, and 18-19are rejected under 35 U.S.C. 103 as being unpatentable over COOPERSTOCK JR ET AL: (hereafter referred to as COOPERSTOCK: "SELF-SUPERVISED LEARNING FOR DOCKING AND TARGET REACHING", ROBOTICS AND AUTONOMOUS SYSTEMS, ELSEVIER BV, AMSTERDAM, NL, vol. 11, no. 3/04, December 1993, pages 243-260), further in view of TAKAOKA (US 20150253774 A1, hereafter referred to as TAKAOKA).
determining, based on the height map and the interaction point and using a pre-trained model, an output map representing the physical environment and comprising  a plurality of candidate positions for a base of the robotic device within a region of the physical environment represented by the height map, wherein each respective candidate position of the plurality of candidate positions has been predicted by the pre-trained model to allow the manipulator of the robotic device to follow at least one collision-free trajectory to reach the interaction point when the base of the robotic device is positioned at the respective candidate position;  [COOPERSTOCK  teaches inputting “height maps" (as aforementioned in Parag. 3.1 "the height of the table edge" and Parag. 4.1 "the input units record the table edge height..."); and 
COOPERSTOCK further teaches, “one or more a plurality of candidate positions” and “a region of the physical environment represented  by the height map,”as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
COOPERSTOCK  further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. ); and 
COOPERSTOCK further teaches “reach the interaction point when the base of the robotic device is positioned at the respective candidate position;” on Page 247, “Fig. 3. The NOVICE controller consists of five feed-forward neural networks used for the operations of approaching, centering, paralleling, reaching and adjusting.”; and on Page 243, “Various operations including approaching, centering, paralleling, reaching and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles.; and on Page 246, Parag. 3.2 Centering, “Centering involves rotating the platform until the target can be reached by moving the robot forward. This necessary to keep the target visible during subsequent operations as well as to minimize the path length that NOVICE must travel during an approach.”; and 
 COOPERSTOCK further teaches, predicting collision-free trajectory on page 246, Parag. 3.1 Approaching, as “If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary.  Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table.  Collision avoidance must be handled by visually obtained information… the height of the table edge, … From this value, the controller decides whether a further approach is possible without collision.”; and on page 249, Parag. 4.1 “The input units record the table edge height, ELY and ERY at at the horizontal center, Mx, of each image and the output unit provides a binary value indicating whether or not NOVICE can make a further approach without colliding with the table.”] 
	COOPERSTOCK teaches predicting and reaching candidate positions sequentially, 
	COOPERSTOCK does not explicitly teach predicting a plural of candidate positions prior to moving the base. (i.e. wherein each respective candidate position of the plurality of candidate positions has been predicted by the pre-trained model)
TAKAOKA, however, teaches “wherein each respective candidate position of the plurality of candidate positions has been predicted by the pre-trained model” (TAKAOKA teaches a self position estimator 52 (Par. [0056]) and estimation unit may calculate a plurality of estimated position candidates (Par. [0013]) with the benefits of “high accuracy” (Par. [0006]), “accuracy” and safety (Par. [0008]) and “improve safety” (Par. [0016]): [0056] Here, the self position estimator 52 calculates plural candidates (hereinafter, estimated position candidates) of the position which is estimated to be the self position using the odometry method; and [0013] In the aspect, the estimation unit may calculate a plurality of estimated position candidates estimated to be the self position based on the distances measured by the distance sensor, may estimate the position extracted from the calculated estimated position candidates to be the self position,; and further in [0006] …the autonomous moving object 10 can estimate a self position with high accuracy.; [0008] The invention provides an autonomous moving robot that can enhance estimation accuracy of a self position and improve safety and a control method thereof.; and [0016] …it is possible to rapidly cope with an estimation error of the self position …)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of COOPERSTOCK with the teachings of TAKAOKA by taking into account of using the estimation unit to calculate a plurality of estimated position candidates estimated to be the self position based on the sensor data (TAKAOKA, [0013], [0056]). Benefits of doing so includes better accuracy, faster response, and improved safety (TAKAOKA, [0006], [0008], and [0016])

Regarding Claim 2,
(Currently Amended) The method of claim 1, wherein the pre-trained model is trained by operations comprising: [COOPERSTOCK teaches, "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. )]
determining  a  plurality  of  sample  height  maps  each  representing  surfaces  in  a corresponding physical environment that contains therein a respective interaction point for the manipulator of the robotic device;
 [COOPERSTOCK teaches gripper (i.e. the manipulator) and the training process for the pre-trained model, comprising five neural networks and sample and height maps as (on Page 248, Col. 2 Parag. 4. Controller architecture:) The NOVICE controller, shown in Fig.3, consists of five feed-forward neural networks...;  Each network maintains a set of previous samples seen from which randomly selected tokens are continually used for training.; and Page 249, Col. 1, line 3, A sequence of platform motions (i.e. sample height maps representing surfaces) and arm manipulations is required to train the controller.; and "respective interaction point" on Page 248, Parag. 3.5 Adjusting: Adjusting involves making small changes to the current joint angles of the arm so as to bring the current gripper position closer to its desired position; and on Page 253, Col. 1 4.3.4. Error sources:  Potential sources ... However, it is important to determine the effect of uncertainty in the visual estimation of the target position on the resulting gripper position (i.e. respective interaction point for the robotic device).]
determining, for each of the plurality of sample height maps, one or more validated positions for the base that allow the manipulator to follow at least one collision-free trajectory to the respective interaction point; [COOPERSTOCK  teaches, aforementioned “plurality of sample height maps”.  It further teaches “validated position” and “at least one collision-free trajectory”, on Page 246, Parag. 3.1 Approaching, If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary. Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, in this case, the height of the table edge, Ey, in the image planes 2. From this value the controller decides whether a further approach is possible without collision; and Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point.] and
determining, based on (i) the plurality of sample height maps, (ii) the one or more validated positions determined for each of the plurality of sample height maps, and (iii) the respective interaction point represented in each of the plurality of sample height maps, the pre- trained model. [COOPERSTOCK teaches, i,ii,iii, as aforementioned “plurality of sample height maps”, and "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18;]

Regarding Claim 3,
(Original) The method of claim 2, wherein determining the one or more validated positions for the base of the robotic device comprises: [COOPERSTOCK teaches, aforementioned “plurality of sample height maps”.  It further teaches “validated position” and “at on Page 246, Parag. 3.1 Approaching, If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary. Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, in this case, the height of the table edge, Ey, in the image planes 2. From this value the controller decides whether a further approach is possible without collision; and Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point.]
determining, for each of the plurality of sample height maps, a plurality of positions that (i) the robotic device can occupy within the corresponding physical environment and (ii) place the respective interaction point within reach of the manipulator; [COOPERSTOCK teaches, on Page 248, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm (i.e. manipulator) when required. The target co-ordinates in the left camera image, TLX and TLY• and the right image, Trx and Try, are used as input to the controller, ...We consider a target to be reachable if the controller's prediction of the required arm joint angles corresponds to a valid posture, that is, if all of the arm signals are within the bounds.; and Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.]
determining, for each respective position of the plurality of positions, one or more candidate trajectories for the manipulator to follow to the respective interaction point while the base is disposed at the respective position; [COOPERSTOCK teaches, on Page 248, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed (i.e. manipulator) when required. The target co-ordinates in the left camera image, TLX and TLY• and the right image, Trx and Try, are used as input to the controller, ...We consider a target to be reachable if the controller's prediction of the required arm joint angles corresponds to a valid posture, that is, if all of the arm signals are within the bounds.; and Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.]
determining that at least one of the one or more candidate trajectories is free of collisions; [COOPERSTOCK teaches, on Page 248, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the  target. Visual feedback is used to improve the position of the arm (i.e. manipulator) when required. The target co-ordinates in the left camera image, TLX and TLY• and the right image, Trx and Try, are used as input to the controller, ...We consider a target to be reachable if the controller's prediction of the required arm joint angles corresponds to a valid posture, that is, if all of the arm signals are within the bounds.; and Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.] and 
based on determining that the at least one of the one or more candidate trajectories is free of collisions, selecting the respective position as one of the one or more validated positions. [COOPERSTOCK teaches determining one or more collision-free trajectories, on Page 248, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm (i.e. manipulator) when required. The target co-ordinates in the left camera image, TLX and TLY• (i.e. respective interaction point) closer to its desired position.  COOPERSTOCK further teaches selecting the respective position as adjusting (i.e. selecting) to approach while avoiding collisions with obstacles, as on Page 243, Abstract: Various operations including approaching, centering, paralleling, reaching and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles.]
 
Regarding Claim 4,
(Original) The method of claim 1, wherein the height map is a two-dimensional height map, [COOPERSTOCK  teaches, on Page 245, left column, Line 10-19, Kuperstein and Rubinstein's INFANT stereo camera and Van der Smagt and Krase's monocular system proved effective for control of one joint in a two-dimensional workspace. ] and wherein determining the height map comprises:
determining, based on the sensor data, a three-dimensional representation of the surfaces in the physical environment; [COOPERSTOCK  teaches, on Page 245, left column, Line 19-24,  we found that it doe3s not scale well to multiple joints in three-dimensional space.  Instead, we propose that this technique (i.e. a 3D technique) be used for making small adjustments only after the end effector of the robot arm has been positioned near the target.; and on Page 256. Fig 2. has left and right image of the same edge.  Jointly, it shows the 3D image of height.]
selecting, from the three-dimensional representation of the surfaces, surfaces that are above a first height threshold and below a second height threshold, wherein the second height threshold is greater than the first height threshold; [COOPERSTOCK  teaches, on Page 244, right column, line 13, In terms of previous work in the area of sensor-guided robot control, Puget and Skordas proposed a … techniques for traditional robot control involving camera calibrations … (continued to page 245) … the camera parameters must be found and the inverse perspective projection problem solved to provide the position of the object in three-dimensional space.; and on Page 256, Fig. 2, the height thresholds can be measured. ] and
generating the two-dimensional height map based on the selected surfaces. [COOPERSTOCK teaches, on Page 256 Fig. 2, both Left Image and Right Image are 2D images.  of the selected surfaces. ]

Regarding Claim 5,
(Original) The method of claim 4, wherein the collision-free trajectory to be followed by the manipulator is determined based on the three-dimensional representation of the surfaces in the physical environment. [COOPERSTOCK teaches, a 3D technique on Page 245, left column, Line 19-24, we found that it does not scale well to multiple joints in three-dimensional space.  Instead, we propose that this technique (i.e. a 3D technique) be used for making small adjustments only after the end effector of the robot arm has been positioned near the target.; and 3D image of height and table edge by showing the left and right 2D images for constructing on Page 256. Fig 2.;  3D moving—x and y axes for moving in a 2D plane and the z axis for using the arm to reach objects, as detailed on Page 246. 3.1 Approaching, 3.2 Centering, Page 249, 4.1 Approaching, and Page 247, 3.4 Reaching:  Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the 

Regarding Claim 6,
(Original) The method of claim 1, wherein the height map is a three-dimensional voxel grid, [In Computer Graphics, a heightmap (or “height map”) is commonly defined as A two-dimensional raster (pixel) image used to store surface elevations that can later be applied to a three-dimensional object.  A voxel is the three-dimensional analogue of a pixel such as a volume element (as in the instant application “occupied” vs “not occupied”) or color, of a point in a three-dimensional space. COOPERSTOCK teaches, on Page 256 Fig. 2, 3D height map, with both Left Image and Right Image, 2D images (as shown Elx and Ely) and the height (i.e. the third dimension as Slope SL and SR) of a point on the selected surfaces. The combined left image and right image generate a 3D voxel grid, with the Volume (occupied vs. not occupied) disclosed on page 249, right column, Parag. 4.1. Approaching: The architecture for this network is very simple, consisting of two input units, three hidden layer units, and one output unit. The input units record the table edge height, ELY and ERY at the horizontal center, Mx, of each image and the output unit provides a binary value indicating whether or not NOVICE can make a further approach without colliding with the table.) and
wherein each voxel indicates whether a portion of the physical environment represented thereby is occupied. [COOPERSTOCK teaches, on page 249, left column, line 1, whether or not NOVICE can make a further approach without colliding with the table.)]
Regarding Claim 7,
(Previously Presented) The method of claim 1, wherein the pre-trained model is configured to determine, for each respective candidate position of the plurality of candidate positions, a corresponding confidence value, and wherein the method further comprises:  [COOPERSTOCK  teaches, “a plurality of candidate positions” as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
COOPERSTOCK  further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. );
COOPERSTOCK further teaches Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.; and 
 COOPERSTOCK teaches, as aforementioned in Parag. 4 of this document (i.e. objection to specification), “confidence value” is the same as “confidence level”.  In statistics, a "confidence interval" is defined as a range of values that is likely to contain an unknown population parameter. When a random sample is drawn many times, a certain percentage of the intrinsic feature of statistical models including the backpropagation and Gaussian mentioned in the Specification (Parag. [113] and [116]).   COOPERSTOCK  teaches error minimization of using backpropagation model on page 248, right column, the paragraph above formula (3), as “with the standard backpropagation-algorithm”; and page 250, right column, line 1 “Gaussian' equation” and line 10 ” the Gaussian network”.  A person with ordinary skills in the art would know how to calculate the confidence interval of standard backpropagation- algorithm and Gaussian network]
selecting, from the plurality of candidate positions, a first candidate position having a highest corresponding confidence value; [In statistic, selecting a position having the highest confident value (confidence interval) is mathematically equivalent to selection a position with the minimal error.  COOPERSTOCK  teaches a way to minimize error (i.e. maximize confidence value as a person with ordinary skills in the art knows) on Page 248, right column, line 28, Minimization of network error is achieved by adjusting the weights with the standard backpropagation algorithm using the generalized delta rule;  
COOPERSTOCK further teaches, “one or more a plurality of candidate positions” and “a region of the physical environment represented  by the height map,”as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
COOPERSTOCK further teaches Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.]
determining one or more candidate trajectories to be followed by the manipulator to reach the interaction point when the base is positioned at the first candidate position; [COOPERSTOCK teaches, on Page 246, Parag. 3.1 Approaching If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary. Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, in this case, the height of the table edge, Eye, in the image planes 2. From this value the controller decides whether a further approach is possible without collision; and Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point.  Further, on Page 249, 4.1. Approaching The architecture for this network ...consisting of two input units, three hidden layer units, and one output unit. The input units record the table edge height, ELY and ERY at the horizontal center, Mx, of each image and the output unit provides a binary value indicating whether or not NOVICE can make a further approach without colliding with the table. ]
determining whether at least one of the one or more candidate trajectories is free of collisions; [COOPERSTOCK teaches, on Page 247, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required. and on Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm 
when the at least one of the one or more candidate trajectories is free of collisions, selecting, from the at least one of the one or more candidate trajectories, the collision-free trajectory to be followed by the manipulator; [COOPERSTOCK teaches, on Page 247, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required; and on Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter. ] and
when the at least one of the one or more candidate trajectories is not free of collisions, selecting another candidate position for collision testing, wherein the another candidate position has a highest corresponding confidence value of any untested candidate positions of the one or more candidate positions. [COOPERSTOCK teaches, on Page 247, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required.; and on Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter.  COOPERSTOCK  further teaches, as aforementioned, a way to minimize error (i.e. maximize confidence value as a person with ordinary skills in the art knows) on Page 248, right column, line 28, Minimization of network error is achieved by 
Regarding Claim 8,
(Previously Presented) The method of claim 1, wherein the pre-trained model is configured to determine, for each respective candidate position of the plurality of candidate positions, a corresponding confidence value, and wherein the method further comprises: [COOPERSTOCK  teaches, “one or more a plurality of candidate positions” as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
COOPERSTOCK  further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. );
COOPERSTOCK further teaches Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.; and 
COOPERSTOCK  further teaches, as aforementioned, a way to minimize error (i.e. maximize confidence value as a person with ordinary skills in the art knows) on Page 248, right  selecting a position having the highest confident value (confidence interval) is mathematically equivalent to selection a position with the minimal error. ]
selecting, from the plurality of candidate positions, a candidate position having a highest corresponding confidence value; [COOPERSTOCK teaches, as aforementioned, a way to minimize error (i.e. maximize confidence value as a person with ordinary skills in the art knows) on Page 248, right column, line 28, Minimization of network error is achieved by adjusting the weights with the standard backpropagation algorithm using the generalized delta rule.  In statistic, selecting a position having the highest confident value (confidence interval) is mathematically equivalent to selection a position with the minimal error.; and 
COOPERSTOCK further teaches, “a plurality of candidate positions” and “a region of the physical environment represented  by the height map,”as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
COOPERSTOCK further teaches Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.]  and
causing the base to move toward the selected candidate position before the collision-free trajectory to be followed by the manipulator is determined. [COOPERSTOCK teaches, on Page 246, Parag. 3.1 Approaching  and on Page 249, 4.1. Approaching teach how to move the robot toward the selected candidate position before Page 247, Parag. 3.4 Reaching, which is to extend the arm (i.e. manipulator) and reach the target collision-free: Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter.] and

Regarding Claim 11,
(Original) The method of claim 1, wherein the pre-trained model comprises an artificial neural network (ANN). [COOPERSTOCK teaches, on Page 247 Fig. 3. "five feed-forward neural networks used for the operation of approaching, centering, paralleling, reaching and adjusting.;  and paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18;]

Regarding Claim 12,
(Previously Presented) The method of claim 11, wherein the ANN comprises:
one or more first layers configured to determine a second plurality of candidate positions for respective bases of a plurality of different robotic devices each having a different physical structure, wherein the plurality of different robotic devices comprises the robotic device; [COOPERSTOCK  teaches, on Page 250, Fig. 5 shows using four input units and 16 hidden layer neural networks to determine the candidate positions for 
 COOPERSTOCK further teaches, on Page 255, Fig. 10. “Task selection algorithm used by the master controller” which does a while loop to select a first, second, third, etc. candidate positions from the plurality of candidate positions;] and
one or more second layers configured to select, from the second plurality of candidate positions, the plurality of candidate positions for the base of the robotic device based on a physical structure of the robotic device.  [COOPERSTOCK  teaches, Page 253, Fig. 8 Adjusting Network, shows one second layer to select from multiple candidate positions and choose the best position for the three different physical structure of robotic devices (i.e. rotor, shoulder and elbow).  Page 254, right column describes the process in details.; and COOPERSTOCK further teaches, on Page 255, Fig. 10. “Task selection algorithm used by the master controller” which does a while loop to select a first, second, third, etc. candidate positions from the plurality of candidate positions;]

Regarding Claim 13. 
(Previously Presented) The method of claim 1, further comprising:
determining the plurality of candidate positions by inputting into the pre-trained model (i) a pose of an object disposed at the interaction point and (ii) a structure of an end effector connected to the manipulator and configured to interact with the object.  [COOPERSTOCK  teaches, Page 253, Fig. 8 Adjusting Network, shows the desired position of the gripping (interaction) point on the object (through the desired change in Glx and Grx) and the current pose (position) of the gripper  (the end effectors) connected to the manipulator (rotor, 

Regarding Claim 14,
(Currently Amended) A robotic device comprising: 
 a base; [COOPERSTOCK teaches, Fig. 3 (page 247) and Fig. 7 (page 252) shows the base rotor, shoulder, elbow, and gripper; Parag. 4.3.2 Neural network method …three output units (base rotor, shoulder, and elbow angles)]
a manipulator connected to the base; [COOPERSTOCK teaches, Fig. 3 (page 247) and Fig. 7 (page 252) shows the manipulator (gripper, elbow, and shoulder) connected to the base;]
a sensor; [COOPERSTOCK teaches, Camera, as mentioned on page 245, Paragraph 21 Terminology] and
a control system [COOPERSTOCK teaches, Page 257, right column, Parag. 7. Conclusions A mobile robot system, controlled by a collection of small neural networks…] configured to:
receive, from the sensor, sensor data that represents surfaces in a physical environment that contains an interaction point for the manipulator;  [COOPERSTOCK  teaches the receiving sensor data (i.e. camera and image) representative of surfaces (i.e. page 245: E,S,M) in a physical environment contain an interaction point (i.e. page 245: G gripper position) for a robotics devices; Page 243, abstract: … using simple visual processing ...; Page 245, 2.1 An example sketch of the camera images is provided in Fig. 2.  E table edge position;  S table edge slope; M middle (center) of image.]
determine, based on the sensor data, a height map of the surfaces in the physical environment; [COOPERSTOCK teaches, (page 246, figure 2 and right column, paragraph "3.1.  
select a candidate position from the plurality of candidate positions; [COOPERSTOCK teaches on Page 255, Fig. 10. “Task selection algorithm used by the master controller” which does a while loop to select a candidate position from the plurality of candidate positions; COOPERSTOCK further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. );]
determine a collision-free trajectory to be followed by the manipulator  to reach the interaction point when the base is positioned at the selected candidate position of the plurality of candidate positions;  [COOPERSTOCK  teaches on Page 243, Abstract: Various operations including approaching, centering, paralleling, reaching, and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles;   and Page 247 Fig. 3. "five feed-forward neural networks used for the operation of approaching, centering, paralleling, reaching and adjusting.;   and on page 256, Fig. 11 multiple candidate positions of the robotic device. )] and
based on determining the collision-free trajectory,  provide instructions to cause the base to move to the selected candidate position within the physical environment. [COOPERSTOCK teaches, on Page 256, Parag. 5 "The algorithm for coordinating the task selection of NOVICE's operation is show in Fig. 10.  Fig. 11 shows the results of an experiment where NOVICE used all of its neural controllers to guide itself towards acquiring the target."]
determine, based on the height map and the interaction point and using a pre-trained model, an output map representing the physical environment and comprising a plurality of candidate positions for the base within a region of the physical environment represented by the height map, wherein each respective candidate position of the plurality of candidate positions has been predicted by the pre-trained model to allow the manipulator to follow at least one collision-free trajectory to reach the interaction point when the base of the robotic device is positioned at the respective candidate position; [COOPERSTOCK  teaches inputting “height maps" (as aforementioned in Parag. 3.1 "the height of the table edge" and Parag. 4.1 "the input units record the table edge height..."); and 
COOPERSTOCK further teaches, “one or more a plurality of candidate positions” and “a region of the physical environment represented  by the height map,”as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
COOPERSTOCK  further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. ); and 
COOPERSTOCK further teaches “reach the interaction point when the base of the robotic device is positioned at the respective candidate position;” on Page 247, “Fig. 3. The NOVICE controller consists of five feed-forward neural networks used for the operations of approaching, centering, paralleling, reaching and adjusting.”; and on Page 243, “Various operations including approaching, centering, paralleling, reaching and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles.; and on Page 246, Parag. 3.2 Centering, “Centering involves rotating the platform until the target can be reached by moving the robot forward. This necessary to keep the target visible during subsequent operations as well as to minimize the path length that NOVICE must travel during an approach.”; and 
 COOPERSTOCK further teaches, predict collision-free trajectory on page 246, Parag. 3.1 Approaching, as “If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary.  Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table.  Collision avoidance muct be handled by visually obtained information… the height of the table edge, … From this value, the controller decides whether a further approach is possible without collision.”; and on page 249, Parag. 4.1 “The input units record the table edge height, ELY and ERY at at the horizontal center, Mx, of each image and the output unit provides a binary value indicating whether or not NOVICE can make a further approach without colliding with the table.”] 
COOPERSTOCK teaches predicting and reaching candidate positions sequentially, 
	COOPERSTOCK does not explicitly teach predicting a plural of candidate positions prior to moving the base. (i.e. wherein each respective candidate position of the plurality of candidate positions has been predicted by the pre-trained model)
	TAKAOKA, however, teaches “wherein each respective candidate position of the plurality of candidate positions has been predicted by the pre-trained model” (TAKAOKA teaches a self position estimator 52 (Par. [0056]) and estimation unit may calculate a plurality of estimated position candidates (Par. [0013]) with the benefits of “high accuracy” (Par. [0006]), “accuracy” and safety (Par. [0008]) and “improve safety” (Par. [0016]): [0056] Here, the self position estimator 52 calculates plural candidates (hereinafter, estimated position candidates) of the position which is estimated to be the self position using the odometry method; and [0013] In the aspect, the estimation unit may calculate a plurality of estimated position candidates estimated to be the self position based on the distances measured by the distance sensor, may estimate the position extracted from the calculated estimated position candidates to be the self position,; and further in [0006] …the autonomous moving object 10 can estimate a self position with high accuracy.; [0008] The invention provides an autonomous moving robot that can enhance estimation accuracy of a self position and improve safety and a [0016] …it is possible to rapidly cope with an estimation error of the self position …)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of COOPERSTOCK with the teachings of TAKAOKA by taking into account of using the estimation unit to calculate a plurality of estimated position candidates estimated to be the self position based on the sensor data (TAKAOKA, [0013], [0056]). Benefits of doing so includes better accuracy, faster response, and improved safety (TAKAOKA, [0006], [0008], and [0016])

Regarding Claim 15,
(Currently Amended) The robotic device of claim 14, wherein the pre-trained model is trained by operations comprising: [COOPERSTOCK teaches, "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. )]
determining  a  plurality  of  sample  height  maps  each  representing  surfaces  in  a corresponding physical environment that contains therein a respective interaction point for the manipulator of the robotic device; [COOPERSTOCK teaches a gripper (the manipulator) and the training process for the pre-trained model, comprising five neural networks and sample and height maps as on Page 248, Col. 2 Parag. 4. Controller architecture:  The NOVICE controller, shown in Fig.3, consists of five feed-forward neural networks...; Each network maintains a set of previous samples seen from which randomly gripper position closer to its desired position.; and on Page 253, Col. 1 4.3.4. Error sources Potential sources ... However, it is important to determine the effect of uncertainty in the visual estimation of the target position on the resulting gripper position (i.e. respective interaction point for the robotic device).]
determining, for each of the plurality of sample height maps, one or more validated positions for the base that allow the manipulator to follow at least one collision-free trajectory to the respective interaction point; [COOPERSTOCK  teaches, discloses the training process for the pre-trained model, comprising five neural networks and sample and height maps as on Page 248, Col. 2 Parag. 4. Controller architecture:  The NOVICE controller, shown in Fig.3, consists of five feed-forward neural networks...; Each network maintains a set of previous samples seen from which randomly selected tokens are continually used for training.; and Page 249, Col. 1, line 3, A sequence of platform motions (i.e. sample height maps representing surfaces) and arm manipulations is required to train the controller.; and "respective interaction point" on Page 248, Parag. 3.5 Adjusting: Adjusting involves making small changes to the current joint angles of the arm so as to bring the current gripper position closer to its desired position.; and on Page 253, Col. 1 4.3.4. Error sources Potential sources ... However, it is important to determine the effect of uncertainty in the visual estimation of the target position on the resulting gripper position (i.e. respective interaction point for the robotic device).; and on Page 246, Parag. 3.1 Approaching If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary. Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, in this case, the height of the table edge, Ey, in the image planes 2. From this value the controller decides whether a further approach is possible without collision.; and Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point.] and
determining, based on (i) the plurality of sample height maps, (ii) the one or more validated positions determined for each of the plurality of sample height maps, and (iii) the respective interaction point represented in each of the plurality of sample height maps, the pre- trained model. [COOPERSTOCK teaches, i,ii,iii, as aforementioned plurality of sample height maps, and "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18;]

Regarding Claim 16,
(Previously Presented) The robotic device of claim 14, wherein the pre-trained model is configured to determine, for each respective candidate position of the plurality of candidate positions, a corresponding confidence value, and wherein the control system is further configured to:  [COOPERSTOCK teaches "pre-trained model" on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; COOPERSTOCK  teaches multiple candidate positions on page 256, Fig. 11; COOPERSTOCK  teaches “confidence interval” (i.e. “confidence value”) as an intrinsic feature of backpropagation model and Gaussian model (backpropagation model on page 248, right column, the paragraph above formula (3), as “with the standard backpropagation-algorithm”; and Gaussian model  on page 250, right column, line 1 “Gaussian' equation” and line 10 ” the Gaussian network”.; and 
COOPERSTOCK further teaches, “one or more a plurality of candidate positions” as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
COOPERSTOCK further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. );]
select, from the plurality of candidate positions, a first candidate position having  a highest corresponding confidence value;  [In statistic, selecting a position having the highest confident value (confidence interval) is mathematically equivalent to selection a position with the minimal error. COOPERSTOCK  teaches a way to minimize error (i.e. maximize confidence value as a person with ordinary skills in the art knows) on Page 248, right column, line 28, Minimization of network error is achieved by adjusting the weights with the standard while loop to select one or more candidate positions from the plurality of candidate positions;]
determine one or more candidate trajectories to be followed by the manipulator to reach the interaction point when the base is positioned at the first candidate position;  [COOPERSTOCK  teaches, on Page 246, Parag. 3.1 Approaching If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary. Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, in this case, the height of the table edge, Ey, in the image planes 2. From this value the controller decides whether a further approach is possible without collision; and Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point. Further, on Page 249, 4.1. Approaching The architecture for this network... consisting of two input units, three hidden layer units, and one output unit. The input units record the table edge height, ELY and ERY at the horizontal center, Mx, of each image and the output unit provides a binary value indicating whether or not NOVICE can make a further approach without colliding with the table. ]
determine whether at least one of the one or more candidate trajectories 1s free of collisions;  [COOPERSTOCK teaches, on Page 247, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required.; and on Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm 
when the at least one of the one or more candidate trajectories is free of collisions, select, from the at least one of the one or more candidate trajectories, the collision-free trajectory to be followed by the manipulator; [COOPERSTOCK teaches, on Page 247, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required; and on Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter. ] and
when the at least one of the one or more candidate trajectories is not free of collisions, select another candidate position for collision testing, wherein the another candidate position has a highest corresponding confidence value of any untested candidate positions of the plurality of candidate positions. [COOPERSTOCK teaches, on Page 247, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required. and on Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter.  COOPERSTOCK  further teaches, as aforementioned, a way to minimize error (i.e. maximize confidence value as a person with ordinary skills in the art knows) on Page 248, right column, line 28, Minimization of network 
Regarding Claim 18,
(Currently Amended) A non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a computing device, cause the computing device to perform operations comprising: [COOPERSTOCK teaches, on Page 243, 1. 1. Introduction Traditional approaches to robot control using computer vision  ....  As a person with ordinary knowledge in the art would know a computer uses non-transitory computer-readable storage medium (i.e. software, code, instructions) to control robots.]
receiving sensor data that represents surfaces in a physical environment that contains an interaction point for a manipulator of a robotic device; [COOPERSTOCK  teaches the receiving sensor data (i.e. camera and image) representative of surfaces (i.e. page 245: E,S,M) in a physical environment contain an interaction point (i.e. page 245: G gripper position) for a robotics devices; Page 243, abstract: … using simple visual processing ...; Page 245, 2.1 An example sketch of the camera images is provided in Fig. 2. E table edge position; S table edge slope; M middle (center) of image.]
 determining, based on the sensor data, a height map of the surfaces in the physical environment; [COOPERSTOCK teaches (page 246, figure 2 and right column, paragraph "3.1. Approaching": the height of the table edge is determined, with figure 2 representing a "height map" comprising one surface; Also, Page 249, 4.1. Approaching,. The 
determining a collision-free trajectory to be followed by the manipulator of the robotic device to reach the interaction point when the base of the robotic device is positioned at a selected candidate position of the one or more candidate positions; [COOPERSTOCK teaches, on Page 243, Abstract: Various operations including approaching, centering, paralleling, reaching, and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles; and on Page 247 Fig. 3. "five feed-forward neural networks used for the operation of approaching, centering, paralleling, reaching and adjusting.;  and on page 256, Fig. 11. multiple candidate positions of the robotic device. )] and
based on determining the collision-free trajectory, providing instructions to cause the base of the robotic device to move to the selected candidate position within the physical environment. [COOPERSTOCK teaches, on Page 256, Parag. 5 "The algorithm for coordinating the task selection of NOVICE's operation is show in Fig. 10. Fig. 11 shows the results of an experiment where NOVICE used all of its neural controllers to guide itself towards acquiring the target."]
determining, by inputting the height map and the interaction  point into a pre-trained model,  a plurality of candidate positions for a base of the robotic device within a region of the physical environment represented by the height map, wherein each respective candidate position of the plurality of candidate positions is predicted to allow a manipulator of the robotic device to follow at least one collision-free trajectory to reach the interaction point when the base of the robotic device is positioned at the respective candidate position; selecting a candidate position from the plurality of candidate positions; [COOPERSTOCK  teaches inputting “height maps" (as aforementioned in Parag. 3.1 "the height of the table edge" and Parag. 4.1 "the input units record the table edge height...") and "candidate positions" (Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions) into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre- trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. )
COOPERSTOCK further teaches “validated position” and “at least one collision-free trajectory”, as on Page 246, Parag. 3.1 Approaching, …Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, …; and on Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point.
COOPERSTOCK teaches predicting and reaching candidate positions (approaching) sequentially, as Applicant pointed out in the REMARKS. 
	COOPERSTOCK does not explicitly teach predicting a plural of candidate positions prior to moving the base. (i.e. wherein each respective candidate position of the plurality of candidate positions is predicted; and wherein each respective candidate position of the plurality of candidate positions has been predicted by the pre-trained model)
TAKAOKA, however, teaches “wherein each respective candidate position of the plurality of candidate positions is predicted; and wherein each respective candidate position of the plurality of candidate positions has been predicted by the pre-trained model” (TAKAOKA teaches a self position estimator 52 (Par. [0056]) and estimation unit may calculate a plurality of estimated position candidates (Par. [0013]) with the benefits of “high accuracy” (Par. [0006]), “accuracy” and safety (Par. [0008]) and “improve safety” (Par. [0016]): [0056] Here, the self position estimator 52 calculates plural candidates (hereinafter, estimated position candidates) of the position which is estimated to be the self position using the odometry method; and [0013] In the aspect, the estimation unit may calculate a plurality of estimated position candidates estimated to be the self position based on the distances measured by the distance sensor, may estimate the position extracted from the calculated estimated position candidates to be the self position,; and further in [0006] …the autonomous moving object 10 can estimate a self position with high accuracy.; [0008] The invention provides an autonomous moving robot that can enhance estimation accuracy of a self position and improve safety and a control method thereof.; and [0016] …it is possible to rapidly cope with an estimation error of the self position …)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of COOPERSTOCK with the teachings of TAKAOKA by taking into account of using the estimation unit to calculate a plurality of estimated position candidates estimated to be the self position based on the sensor data (TAKAOKA, [0013], [0056]). Benefits of doing so includes better accuracy, faster response, and improved safety (TAKAOKA, [0006], [0008], and [0016])

Regarding Claim 19,
(Currently Amended) The non-transitory computer-readable medium of claim 18, wherein the pre-trained model is trained by operations comprising: [As a person with ordinary skills in the art knew, at the time COOPERSTOCK was written, to “non-transitory computer-readable medium” such as hard drives was intrinsic to modern computers. COOPERSTOCK teaches Page 243, 1. 1. Introduction Traditional approaches to robot control using computer vision…; COOPERSTOCK further teaches, "pre-trained model" (i.e. page 247 Fig. 3. "five feed- forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. )] 
determining  a  plurality  of  sample  height  maps  each  representing  surfaces  in  a corresponding physical environment that contains therein a respective interaction point for the manipulator of the robotic device; [COOPERSTOCK  teaches a gripper (manipulator) and  the training process for the pre-trained model, comprising five neural networks and sample and height maps as (on Page 248, Col. 2 Parag. 4. Controller architecture:) The NOVICE controller, shown in Fig.3, consists of five feed-forward neural networks...; Each network maintains a set of previous samples seen from which randomly selected tokens are continually used for training.; and Page 249, Col. 1, line 3, A sequence of platform motions (i.e. sample height maps representing surfaces) and arm manipulations is required to train the controller.; and "respective interaction point" on Page 248, Parag. 3.5 Adjusting: Adjusting involves making small changes to the current joint angles of the arm so as to bring the current gripper position closer to its desired position; and on Page 253, Col. 1 4.3.4. Error sources: gripper position (i.e. respective interaction point for the robotic device).]
determining, for each of the plurality of sample height maps, one or more validated positions for the base that allow the manipulator to follow at least one collision-free trajectory to the respective interaction point; [COOPERSTOCK  teaches, aforementioned “plurality of sample height maps”. It further teaches “validated position” and “at least one collision-free trajectory”, on Page 246, Parag. 3.1 Approaching, If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary. Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, in this case, the height of the table edge, Ey, in the image planes 2. From this value the controller decides whether a further approach is possible without collision; and Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point.]  and
determining, based on (i) the plurality of sample height maps, (ii) the one or more validated positions determined for each of the plurality of sample height maps, and (iii) the respective interaction point represented in each of the plurality of sample height maps, the pre- trained model. [COOPERSTOCK teaches, i,ii,iii, as aforementioned “plurality of sample height maps”, and "pre- trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural 

Claim 9, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over COOPERSTOCK, further in view of TAKAOKA and FRITSCH (US 20130079990 A1, 13/558407, hereafter referred to as FRITSCH.)  

Regarding Claim 9. 
(Previously Presented) The method of claim 1, wherein the pre-trained model is configured to determine, for each respective candidate position of the plurality of candidate positions, a corresponding confidence value, and wherein the method further comprises:  [COOPERSTOCK  teaches, "pre-trained model" on page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3.;  and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. ; As aforementioned in the rejection to Claim 7 under 35 USC § 102, "confidence value" in the instant application is interpreted as the same as "confidence level", as defined in general statistics, and specifically as "probability, out of all predictions of trajectories, according to the model, the robot is to plan a collision-free trajectory for all sample candidate positions."   Confidence Value (confidence interval) is an intrinsic feature for statistical models including many neural network models (i.e. pre-trained model) such as backpropagation and Gaussian as disclosed in the instant application, Specification Parag. [113] and [116].; and 
“plurality of candidate positions” and “a region of the physical environment represented by the height map,”as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; ] and 
	before determining the collision-free trajectory to be followed by the manipulator, causing the base to move in a direction associated with a highest value of the gradient. [COOPERSTOCK teaches, determining the collision-free trajectory on Page 246, Parag. 3.1 Approaching; and on Page 249, 4.1. Approaching teach how to move the robot toward the selected candidate position (i.e. causing the base to move in a direction associated with a highest value of the gradient); and on Page 247, Parag. 3.4 Reaching, which is to extend the arm (i.e. manipulator) and reach the target collision-free: Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter. COOPERSTOCK teaches “confidence value”, but does not explicitly teach using “a gradient of the corresponding confidence values “; FRITSCH, however, teaches using the gradient of confidence value as in [0109] “… As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”   Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of COOPERSTOCK with the teachings of FRITSCH by using confidence values as the weight in neural network models disclosed in COOPERSTOCK a gradient of the corresponding confidence values” to make the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]
determining a gradient of the corresponding confidence values across the plurality of candidate positions, wherein the gradient defines, for each pair of neighboring candidate positions of the plurality of candidate positions, a difference between the corresponding confidence values of the neighboring candidate positions; [COOPERSTOCK  teaches, using weights in the models, on page 248, line 9, “All weights are initialized to random values between 1 and 0.2”; and in the paragraph above formula (3) “by adjusting the weights with the standard backpropagation algorithm using generalized delta rule.”  
COOPERSTOCK does not explicitly teach using confidence value as weights and calculate “a gradient of the corresponding confidence values across the one or more candidate positions…”  
FRITSCH, however, teaches using the gradient of confidence value as in [0109] “Instead of the integration-based absorption distances described in FIG. 9 to FIG. 12, also other techniques can be used to compute the spatial features. For example, instead of extracting threshold-based distances, the integral can be analyzed for other properties, like e.g. the shape of the integral. As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”  
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of COOPERSTOCK with the teachings of FRITSCH by taking into account using confidence values as the weight in neural network models in COOPERSTOCK  to calculate (i.e. determine) “a gradient of the corresponding confidence values across the one or more candidate positions, wherein the gradient defines, for each pair of neighboring candidate positions of the one or more candidate positions, a difference between the corresponding confidence values of the neighboring candidate positions”.  The gradient of the corresponding confidence values will help the model to reach the best collision-free trajectory (i.e. the trajectory with the highest confidence value) in the shortest time. This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]

Regarding Claim 10,
(Currently Amended) The method of claim 9, further comprising:
receiving updated sensor data that represents the surfaces in the physical environment;  [COOPERSTOCK  teaches receiving sensor data (i.e. camera and image) representative of surfaces (i.e. page 245: E,S,M) in a physical environment contain an interaction point (i.e. page 245: G gripper position) for a robotics devices; COOPERSTOCK further teaches receiving sensor data after the camera is re-orientated on Page 257, right column, line 7, Another surprising... following the reorientation of one camera.;  COOPERSTOCK  further discloses details on Page 243, abstract: … using simple visual processing ...; Page 245, 2.1 An example sketch of the camera images is provided in Fig. 2.  E table edge position;  S table edge slope; M middle (center) of image. Page 257, left column, line 3 teaches updated sensor data, As a result of the perceived modification of the target positions, Tx and Ty and their disparity between the two images, the error for a reaching operation increased slightly in lateral and vertical displacement as well as depth. ]
determining, based on the updated sensor data, an updated height map of the surfaces in the physical environment; [COOPERSTOCK teaches, re-orientation of the camera 
determining, based on the updated height map and using the pre-trained model, an updated corresponding confidence value for each respective candidate position of the plurality of candidate positions;  [COOPERSTOCK  teaches inputting "height maps" (as aforementioned in Parag. 3.1 "the height of the table edge" and Parag. 4.1 "the input units record the table edge height...") and "candidate positions" (Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions) into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11.; and COOPERSTOCK  further teaches, “plurality of candidate positions” and “a region of the physical environment represented  by the height map,”as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.;] and
determining an updated gradient of the updated corresponding confidence values across the plurality of candidate positions; [COOPERSTOCK  teaches “update” as 35 USC § 102 rejection to Claim 7. 
COOPERSTOCK does not explicitly teach using “a gradient of the corresponding confidence values “; 
FRITSCH, however, teaches using the gradient of confidence value as in [0109] “… As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”   
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of COOPERSTOCK with the teachings of FRITSCH by using confidence values as the weight in neural network models disclosed in COOPERSTOCK to calculate “a gradient of the corresponding confidence values”. This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)] and
adjusting a direction of motion of the base based on the updated gradient while determining the collision-free trajectory to be followed by the manipulator. [COOPERSTOCK teaches adjusting direction of motion as approaching, centering, paralleling, reaching, and adjusting, as on Page 243, Abstract: Various operations including approaching, centering, paralleling, reaching and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles; and Page 247 Fig. 3. "five feed-forward neural networks used for the operation of approaching, centering, paralleling, reaching and adjusting.; and on page 256, Fig. 11 multiple candidate positions of the robotic device.; and on Page 256, Parag. 5 "The collision-free trajectory the robot base and the manipulator to reach the respective interaction point. 
COOPERSTOCK further teaches “confidence value” as detailed in the 35 USC § 102 rejection to Claim 7. 
COOPERSTOCK does not explicitly teach using “a gradient of the corresponding confidence values “; 
FRITSCH, however, teaches using the gradient of confidence value as in [0109] “… As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”   
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of COOPERSTOCK with the teachings of FRITSCH by using confidence values as the weight in neural network models disclosed in COOPERSTOCK to calculate “a gradient of the corresponding confidence values”.  This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]

Regarding Claim 17,
(Previously Presented) The robotic device of claim 14, wherein the pre-trained model is configured to determine, for each respective candidate position of the plurality of candidate positions, a corresponding confidence value, and wherein the control system is  further configured to:  [COOPERSTOCK  teaches, "pre-trained model" on  page 247 Fig. 3. pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; COOPERSTOCK  further teaches multiple candidate positions of the robotic device disclosed on page 256, Fig. 11.; and 
COOPERSTOCK further teaches, “plurality of candidate positions” as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.;]
determine a gradient of the corresponding confidence values across the plurality of plurality of candidate positions, a difference between the corresponding confidence values of the neighboring candidate positions; [COOPERSTOCK  teaches, using weights in the models, on page 248, line 9, “All weights are initialized to random values between 1 and 0.2”; and in the paragraph above formula (3) “by adjusting the weights with the standard backpropagation algorithm using generalized delta rule.” 
COOPERSTOCK does not explicitly teach using confidence value as weights and calculate “a gradient of the corresponding confidence values across the one or more candidate positions…”  
the gradient of the raw confidence values along the ray could serve as feature value.”  
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of COOPERSTOCK with the teachings of FRITSCH by taking into account using confidence values as the weight in neural network models in COOPERSTOCK to calculate (i.e. determine) “a gradient of the corresponding confidence values across the one or more candidate positions, …”.  The gradient of the corresponding confidence values will help the model to reach the best collision-free trajectory (i.e. the trajectory with the highest confidence value) in the shortest time. This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]  and
before determining the collision-free trajectory to be followed by the manipulator, provide instructions to cause the base to move in a direction associated with a highest value of the gradient. [COOPERSTOCK teaches, determining the collision-free trajectory on Page 246, Parag. 3.1 Approaching; and on Page 249, 4.1. Approaching teach how to move the robot toward the selected candidate position (i.e. causing the base to move in a direction associated with a highest value of the gradient); and on Page 247, Parag. 3.4 Reaching, which is to extend the arm (i.e. manipulator) and reach the target collision-free: Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter.  COOPERSTOCK  further teaches, using weights in the models, on page 248, line 9, “All weights are initialized to random values between 1 and 0.2”; and in the paragraph above formula (3) “by adjusting the weights with the standard backpropagation algorithm using generalized delta rule.”  
COOPERSTOCK does not explicitly teach using confidence value as weights and calculate “a gradient of the corresponding confidence values across the one or more candidate positions…”  
FRITSCH, however, teaches using the gradient of confidence value as in [0109] “…As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”  
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of COOPERSTOCK with the teachings of FRITSCH by taking into account using confidence values as the weight in neural network models in COOPERSTOCK to calculate (i.e. determine) “a gradient of the corresponding confidence values across the one or more candidate positions, …”.  The gradient of the corresponding confidence values will help the model to reach the best collision-free trajectory (i.e. the trajectory with the highest confidence value) in the shortest time. This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]

Regarding Claim 20,
(Previously Presented) The non-transitory computer-readable medium of claim 18, wherein the pre-trained model is configured to determine, for each respective candidate position of the plurality of candidate positions, a corresponding confidence value, and wherein the operations further comprise: [COOPERSTOCK teaches, on Page 243, 1. 1. Introduction Traditional approaches to robot control using computer vision....  As a person with ordinary knowledge in the art would know a computer uses non-transitory computer-readable storage medium (i.e. software, code, instructions) to control robots.; 	COOPERSTOCK further teaches "pre-trained model" on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; COOPERSTOCK  teaches multiple candidate positions of the robotic device disclosed on page 256, Fig. 11; 
COOPERSTOCK further teaches “confidence interval” (i.e. “confidence value”) as an intrinsic feature of backpropagation model and Gaussian model (backpropagation model on page 248, right column, the paragraph above formula (3), as “with the standard backpropagation-algorithm”; and Gaussian model  on page 250, right column, line 1 “Gaussian' equation” and line 10 ” the Gaussian network”.; and 
COOPERSTOCK further teaches, “plurality of candidate positions” as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.;] and
determining a gradient of the corresponding confidence values across the plurality of candidate positions, wherein the gradient defines, for each pair of neighboring candidate positions of the plurality of candidate positions, a difference between the corresponding confidence values of the neighboring candidate positions; [COOPERSTOCK teaches, using weights in the models, on page 248, line 9, “All weights adjusting the weights with the standard backpropagation algorithm using generalized delta rule.”; and 
COOPERSTOCK further teaches, “plurality of candidate positions” as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
COOPERSTOCK further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. );
COOPERSTOCK does not explicitly teach using confidence value as weights and calculate “a gradient of the corresponding confidence values across the one or more candidate positions…”  
FRITSCH, however, teaches using the gradient of confidence value as in [0109] “…As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”  
confidence values as the weight in neural network models in COOPERSTOCK to calculate (i.e. determine) “a gradient of the corresponding confidence values across the one or more candidate positions, …”.  The gradient of the corresponding confidence values will help the model to reach the best collision-free trajectory (i.e. the trajectory with the highest confidence value) in the shortest time. This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]  and
before determining the collision-free trajectory to be followed by the manipulator, providing instructions to cause the base to move in a direction associated with a highest value of the gradient. [COOPERSTOCK teaches, determining the collision-free trajectory on Page 246, Parag. 3.1 Approaching; and on Page 249, 4.1. Approaching teach how to move the robot toward the selected candidate position (i.e. causing the base to move in a direction associated with a highest value of the gradient); and on Page 247, Parag. 3.4 Reaching, which is to extend the arm (i.e. manipulator) and reach the target collision-free: Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter.  
COOPERSTOCK further teaches “confidence value”. 
COOPERSTOCK does not explicitly teach using “a gradient of the corresponding confidence values “; 
the gradient of the raw confidence values along the ray could serve as feature value.”   
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of COOPERSTOCK with the teachings of FRITSCH by using confidence values as the weight in neural network models disclosed in COOPERSTOCK to calculate “a gradient of the corresponding confidence values” This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]


Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
US 20200326719 A1, teaches, a vision-guided alignment system to align a plurality of components


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHOU whose telephone number is (571)272-5478. The examiner can normally be reached on M-F, 8:00a.m.-4:30p.m EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/W.Z./
Examiner, Art Unit 3665  
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665